DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 23-27 are canceled, due to election was made without traverse in the reply filed on 12/6/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is taught by Bruna (US 9,834,331).
Bruna teaches a method of sealing a container that allows for aroma or scent detection of a solid substance held in the sealed container, comprising the steps of: 
providing a container (20) having an opening (22) in communication with an internal chamber; 
providing a solid substance having an aroma or scent in the internal chamber 
(column 1, lines 19-24);
providing a non-venting one-piece, partially perforated multilayer induction heat seal liner (10, column 6, lines 20-24) including a bottom heat seal layer for sealing around the opening of the container; and 
affixing by inductive heat sealing the liner around the opening to restrict access to the solid substance in the internal chamber while allowing the aroma or scent thereof to permeate through the partially perforated liner for detection by a human nose; the liner being configured to allow for said detection via a partial perforation (12), and wherein the liner does not include either a liquid barrier layer or a gas permeable vent (column 5, lines 66 - column 6, line 5).
Bruna teaches that in a multilayer heat seal liner (100, 100') the partial perforations are not made through all of the layers of the seal liner and that by leaving at least a portion of one of the seal liner layers intact, the seal liner eliminates any need for a further layer to be laminated to the seal (column 6, lines 49-65).
The prior art does not teach nor suggest where the heat seal liner includes a paper layer, and a metal foil layer between the heat seal layer and the paper layer, the partial perforation extends in a thickness direction completely through the metal foil layer and in a range of 2% to 99% of a total liner thickness, leaving the paper layer with an unperforated thickness that permits permeation for detection. The prior art also does not teach nor suggest does not disclose any special technical effect or problem to be solved by the choice of material or by the relationship between the thickness of the partial perforation and that of the liner.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019. The examiner can normally be reached Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745